Judgment, Su*181preme Court, New York County (Dorothy Cropper, J.), rendered September 29, 1998, convicting defendant, after a jury trial, of two counts of grand larceny in the fourth degree and two counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender to concurrent terms of IV2 to 3 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. There was no credible evidence to support defendant’s claim that the bag in question appeared to be abandoned or that defendant believed that such was the case. Concur — Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.